Name: Directive 2008/33/EC of the European Parliament and of the Council of 11 March 2008 amending Directive 2000/53/EC on end-of-life vehicles, as regards the implementing powers conferred on the Commission
 Type: Directive
 Subject Matter: organisation of transport;  technology and technical regulations;  EU institutions and European civil service;  environmental policy;  deterioration of the environment
 Date Published: 2008-03-20

 20.3.2008 EN Official Journal of the European Union L 81/62 DIRECTIVE 2008/33/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2008 amending Directive 2000/53/EC on end-of-life vehicles, as regards the implementing powers conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Directive 2000/53/EC of the European Parliament and of the Council (3) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (2) Decision 1999/468/EC has been amended by Decision 2006/512/EC, which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure referred to in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (3) In accordance with the statement by the European Parliament, the Council and the Commission (5) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure referred to in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) The Commission should be empowered to amend the annexes and to establish certain technical requirements and control rules. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2000/53/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Since the Commission has laid down the implementing rules referred to in Article 5(5), Article 7(2) and Article 8(2) of Directive 2000/53/EC by means of Decisions 2002/151/EC (6), 2005/293/EC (7) and 2003/138/EC (8), it is appropriate to delete the references to the deadlines of 21 October 2001, 21 October 2002 and 21 October 2001 respectively. (6) Directive 2000/53/EC should therefore be amended accordingly. (7) Since the amendments made to Directive 2000/53/EC by this Directive are technical in nature and concern committee procedure only, they do not need to be transposed by the Member States. It is therefore not necessary to lay down provisions to that effect, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments Directive 2000/53/EC is hereby amended as follows: 1. Article 4(2)(b) shall be amended as follows: (a) the introductory wording shall be replaced by the following: Annex II shall be amended on a regular basis, according to technical and scientific progress, in order to:; (b) the following subparagraph shall be added: The measures referred to in points (i) to (iv), designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3).; 2. Article 5(5) shall be replaced by the following: 5. Member States shall take the necessary measures to ensure that their competent authorities mutually recognise and accept the certificates of destruction issued in other Member States in accordance with paragraph 3. To this end, minimum requirements for the certificate of destruction shall be established. That measure, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3).; 3. the following paragraph shall be added to Article 6: 6. Annex I shall be amended according to technical and scientific progress. That measure, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3).; 4. the third subparagraph of Article 7(2) shall be replaced by the following: Detailed rules necessary to control compliance of Member States with the targets set out in the first subparagraph shall be established. When proposing such rules, the Commission shall take into account all relevant factors, inter alia, the availability of data and the issue of exports and imports of end-of-life vehicles. Those detailed rules, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3).; 5. Article 8(2) shall be replaced by the following: 2. The standards referred to in paragraph 1 shall be established. When proposing such standards, the Commission shall take account of the work going on in this area in the relevant international forums and contribute to this work as appropriate. That measure, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 11(3).; 6. the following subparagraph shall be added to Article 9(1): The formats relating to the database system shall be adopted in accordance with the regulatory procedure referred to in Article 11(2).; 7. Article 11 shall be replaced by the following: Article 11 Committee procedure 1. The Commission shall be assisted by the committee established by Article 18 of Directive 75/442/EEC. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 2 Entry into force This Directive shall enter into force on the day following its publication in the Official Journal of the European Union. Article 3 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 11 March 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 161, 13.7.2007, p. 45. (2) Opinion of the European Parliament of 11 July 2007 (not yet published in the Official Journal) and Council Decision of 3 March 2008. (3) OJ L 269, 21.10.2000, p. 34. Directive as last amended by Council Decision 2005/673/EC (OJ L 254, 30.9.2005, p. 69). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ C 255, 21.10.2006, p. 1. (6) Commission Decision 2002/151/EC of 19 February 2002 on minimum requirements for the certificate of destruction issued in accordance with Article 5(3) of Directive 2000/53/EC (OJ L 50, 21.2.2002, p. 94). (7) Commission Decision 2005/293/EC of 1 April 2005 laying down detailed rules on the monitoring of the reuse/recovery and reuse/recycling targets set out in Directive 2000/53/EC (OJ L 94, 13.4.2005, p. 30). (8) Commission Decision 2003/138/EC of 27 February 2003 establishing component and material coding standards for vehicles pursuant to Directive 2000/53/EC (OJ L 53, 28.2.2003, p. 58).